2015 IL App (1st) 150520
                                        No. 1-15-0520
                               Opinion filed December 11, 2015

                                                                            FIFTH DIVISION

                                             IN THE

                            APPELLATE COURT OF ILLINOIS

                                       FIRST DISTRICT


     KENNETH MASCHEK, Individually    )                  Appeal from the Circuit Court
     and on Behalf of All Other Similarly
                                      )                  of Cook County.
     Situated,                        )
                                      )
          Plaintiff-Appellant,        )
                                      )
          v.                          )                  No. 13 L 014527
                                      )
     THE CITY OF CHICAGO, a Municipal )                  The Honorable
     Corporation,                     )                  Mary Lane Mikva,
                                      )                  Judge, presiding.
          Defendant-Appellee.         )


               JUSTICE GORDON delivered the judgment of the court, with opinion.
               Presiding Justice Reyes and Justice Palmer concurred in the judgment and opinion.




                                          OPINION


¶1            In this appeal, plaintiff Kenneth Maschek appeals the trial court's grant of

        defendant City of Chicago's (City's) motion to dismiss. In this case, plaintiff
     No. 1-15-0520

        challenged a traffic ticket, on the ground that the ticket was the result of an

        automated speed enforcement (ASE) camera operating near Lane Tech College

        Prep High School (Lane Tech) and that the law governing ASE cameras

        prohibited the City from operating an ASE camera near a school on that day.

        625 ILCS 5/11-208.8(a-5) (West 2012) (ASE law).

¶2             The ASE law governs the conduct of the City but not the driver. The

        ASE law dictates when the City can and cannot operate ASE cameras.

        However, drivers must still conform to the law, whether or not an ASE camera

        is running. The speed limit for a vehicle in this City is 30 miles per hour, 1 and

        plaintiff does not contest the fact that he was 11 miles per hour over this limit.

¶3             In addition, plaintiff paid the ticket and did not challenge the underlying

        speeding violation. Thus, he waived for our consideration whether he was or

        was not violating the law. On this appeal, he does not argue that he was

           1
             Under Illinois state law, unless some other speed restriction is established,
     "the maximum speed limit in an urban district for all vehicles is: 30 miles per
     hour[.]" 625 ILCS 5/11-601(c)(1) (West 2014). The Chicago Municipal Code
     states: "The provisions of Section 11-601 of the Illinois Vehicle Code shall be
     applicable on all streets within and under jurisdiction of the city. The absolute
     statutory urban speed limit shall be 30 miles per hour in streets[.]" Chicago
     Municipal Code, § 9-12-070(a) (amended Apr. 26, 2006). The Illinois Vehicle
     Code defines an "urban district" as: "The territory contiguous to and including any
     street which is built up with structures devoted to business, industry or dwelling
     houses situated at intervals of less than 100 feet for a distance of a quarter of a mile
     or more." 625 ILCS 5/1-214 (West 2014). Plaintiff does not contest that Lane
     Tech was in an urban district with a speed limit of 30 miles per hour, and that he
     was traveling 11 miles over this limit.
                                                2
     No. 1-15-0520

       obeying the law, but argues only that, even if he was violating the law, the City

       was not allowed to use an ASE camera to catch him. 2

¶4             Plaintiff argues that ASE cameras are allowed to operate only on school

       days, that summer school days are not school days, and thus the City was not

       allowed to issue an ASE-based ticket on June 26, 2014, the day he was

       speeding. Plaintiff does not contest that this day was a scheduled class day for

       special needs children at Lane Tech.

¶5             Special needs children have an extended school year, such that a

       regularly scheduled school day for them included June 26, 2014, at Lane Tech.

       See infra ¶¶ 74-76; 105 ILCS 5/14-13.01(b) (West 2014) (providing for up to

       "235 school days"). Although plaintiff raises arguments about the "school year"

       and the "school calendar," the operative phrase in the ASE law is "school

       day[]", and a school day for a special needs child is defined as a day that he or

       she is "in attendance at school for instructional purposes." 34 C.F.R. § 300. 11

       (c)(1), (2) (2014); 23 Ill. Admin. Code 226.75 (2007) (adopting this definition

       for Illinois).

¶6             Plaintiff engages in a number of hypotheticals–what if at another school,

       the math team was meeting on a Saturday–would that count as a school day?


          2
              This is a question which he has standing to raise, for reasons we explain
     below.
                                               3
     No. 1-15-0520

       However, that is not the case in front of us. In the case in front of us, plaintiff

       was issued a ticket near a school where special needs children were attending

       regularly scheduled classes.

¶7           Plaintiff argues how will a driver be on notice when he or she should

       slow down. The ASE law, as applied to and argued by plaintiff, concerns

       enforcement only, ie., when may the City use automatic cameras to catch

       violators. However, the violation occurred whether or not the ASE camera was

       operating. The law governing plaintiff's behavior was still in effect, whether or

       not the ASE camera was running, and that law provided for a 30-mile per hour

       speed limit. A driver does not have to be on notice about when he is most

       likely to be caught.

¶8           Since the days of the horse and buggy, long before there were ASE

       cameras, drivers knew to slow down near a school. Society benefits if drivers

       have an automatic, knee-jerk reaction–see a school, slow down. Even when

       classes are not in session, children have a tendency to gather and play on the

       amenities which schools often provide, such as basketball courts and open

       spaces. Encouraging drivers to slow down furthers the safety of children,

       whether or not the drivers are caught. This "slow down" is specifically what the

       sponsor of the ASE bill claimed as a safety benefit, which benefits society as a

       whole. See 97th Ill. Gen. Assem., House Proceedings, Nov. 9, 2011, at 131.

                                              4
       No. 1-15-0520

¶9             Plaintiff argues that there were only 70 students at the school, and 70

         children is not enough to matter, when you consider the overall population of

         that particular school. However, he does not state how many children it does

         take to matter, and neither did the legislature. The law is phrased in terms of a

         school day, not in terms of numbers of children or percentages at a particular

         school. The law applies to even the smallest primary school in Chicago.

¶ 10           For these reasons and the reasons which we discuss below, we find that

         "school days" includes the special education classes which were in session at

         Lane Tech on June 26, 2014, and we affirm. Since special needs children were

         in school on June 26, 2014, at Lane Tech, we need not make a determination

         with respect to the other classes in session.

¶ 11                                   BACKGROUND

¶ 12                                   I. The Complaint

¶ 13           On October 31, 2014, plaintiff filed a complaint which alleged that he

         received a $100 speeding ticket as the result of the operation of an ASE camera

         on June 26, 2014, and that he paid the fine. Plaintiff alleged that the camera

         was located in a "School Safety Zone at 2549 W. Addison St. which is adjacent

         to Lane Tech College Prep High School," and that he was "the registered owner

         of the vehicle." Plaintiff alleged that, on September 18, 2014, the City of

         Chicago issued a press release stating that ASE " 'enforcement hours will be
                                                5
       No. 1-15-0520

         limited from 7 a.m. to 7 p.m. in safety zones around schools on school days

         (Monday through Friday).' "    Plaintiff claimed that the regular academic year

         had already ended and would not begin again until September 2, 2014, and thus

         the City was not allowed to operate an ASE camera on Thursday, June 26,

         2014. Plaintiff sought class certification and brought counts for declaratory

         judgment, injunction, unjust enrichment and fraud.

¶ 14                          II. Defendant's Motion to Dismiss

¶ 15           On December 17, 2014, defendant City of Chicago moved to dismiss

         plaintiff's complaint pursuant to section 2-619(a)(9) of the Code of Civil

         Procedure on the ground that plaintiff's claims were barred by an "affirmative

         matter avoiding the legal effect of or defeating the claim." 735 ILCS 5/2-

         619(a)(9) (West 2014).

¶ 16           Defendant argued: "In short, Plaintiff challenges the authority of the City

         to cite his vehicle for travelling 41 miles per hour in a 30 mile per hour zone

         adjacent to Lane Tech *** at 5:26 p.m. on June 26, 2014, using [ASE] cameras

         because Plaintiff believes that June 26, 2014, was not a 'school day.' The City

         is only authorized to use ASE cameras adjacent to schools on 'school days.' "

¶ 17           Defendant further argued: "All of Plaintiff's claims fail because it is an

         easily proved issue of fact that classes were in session at Lane Tech on June 26,

         2014, and accordingly June 26, 2014, was a school day at Lane Tech."
                                               6
       No. 1-15-0520

¶ 18             Defendant also argued (1) that plaintiff lacked standing to claim that he

          had been issued a ticket not authorized by law, since that had not happened to

          him; (2) that he had failed to exhaust his administrative remedies, since he

          voluntarily paid the ticket; and (3) that the Tort Immunity Act barred plaintiff's

          fraud claim. 745 ILCS 10/2-107 (West 2014).

¶ 19             Defendant attached exhibits which included a copy of the ticket mailed to

          plaintiff. The ticket, which was entitled an "Automated Speed Enforcement

          Violation," informed plaintiff that he had 14 days, or until July 27, 2014, to pay

          $100, or contest the ticket by mail, or request an in-person hearing. The ticket

          listed the "Violation Code" as "9101020**," which the City's website explains

          is for speeding 11 miles per hour or more over the speed limit and is subject to a

          $100 fine. http://www.cityofchicago.org/city/en/depts/fin/supp_info/revenue/

          general_ parking_ticketinformation/violations.html (from a list of "speed

          violations that can be issued," current as of April 2014). The ticket listed the

          "Description" of the violation as a "Speed Violation 11+," for traveling 11 miles

          or more over the speed limit, and it stated that the vehicle was traveling 41

          miles per hour. The ticket also described the violation as occurring on July 26,

          2014, at 5:26 p.m., in a "School Safety Zone." 3


             3
              The Chicago Municipal Code authorizes a fine of $500 for traveling more
       than 20 miles per hour in a school safety zone on "a school day." However,
                                                 7
       No. 1-15-0520

¶ 20            Defendant's attached exhibits also included the affidavit of Nancy

          Quintana, the Executive Director of Instructional Support for the Board of

          Education of the City of Chicago who swore, in relevant part, that:

                   "5. During the summer of 2014, classes were held and students were

                present at Lane Tech on Mondays, Tuesdays, Wednesdays, and

                Thursdays from June 23, 2014 until July 31, 2014.

                   6. June 26, 2014, was a Thursday and classes were in session [at]

                Lane Tech on that day.

                   7. Classes offered at Lane Tech in the summer of 2014 included

                extended school year ('ESY') classes for students with special needs and

                virtual learning credit recovery classes. Both types of classes were in

                session on June 26, 2014.

                   8. At Lane Tech during the 2014 summer session approximately 60

                students were enrolled in ESY classes and approximately 40 students

                actually attended ESY classes.




       plaintiff's ticket was for only $100. Chicago Municipal Code, § 9-12-075
       (amended Apr. 26, 2006). See also 625 ILCS 5/11-605(a) (West 2014) ("On a
       school day *** no person shall drive a motor vehicle at a speed in excess of 20
       miles per hour while passing a school zone").
                                                 8
       No. 1-15-0520

                   9. The ESY program provides extended school year services to

               students with special needs based on a student's individualized education

               program ('IEF') pursuant to federal special education law.

                   10. At Lane Tech during the 2014 summer session approximately 31

               students were enrolled in and attended the virtual learning credit recovery

               program.

                   11. Students in the virtual learning credit recovery program take

               online courses to make up credits in order to meet graduation

               requirements. Students in this program must physically attend scheduled

               classes in the credit recovery computer lab to take the online courses."

¶ 21           In his response, plaintiff did not contest the facts sworn to in the above

         affidavit, arguing instead that, "[e]ven if 40 students actually attended classes at

         Lane Tech during the summer, and 31 additional students attended the virtual

         learning credit recovery program [citations omitted], 71 students constitutes a

         very small minority only (1/69%) of Lane Tech's 4,200-student population."

¶ 22           In reply, defendant observed that the Code of Federal Regulations

         provides that "[s]chool day means any day including a partial day that children

         are in attendance at school for instructional purposes," and that "[s]chool day

         has the same meaning for all children in school, including children with and



                                                9
       No. 1-15-0520

         without disabilities." 34 C.F.R. § 300.11 (2014); 23 Ill. Admin. Code 226.75

         (2007) (adopting definition).

¶ 23                             III. Trial Court's Dismissal Order

¶ 24           On February 18, 2015, the trial court issued a written dismissal order

         which stated in full:

               "This matter coming to be heard on defendant's section 2-619 motion to

               dismiss, with the court being fully advised in the premises, it is hereby

               declared:

                   (1) For the reasons stated on the record, before a certified court

               reporter, defendant's 2-619 motion to dismiss is granted[.]

                   (2) For the reasons stated on the record, plaintiff's request for leave to

               amend is denied.

                   (3) This order is final and appealable."

¶ 25           At the hearing, the trial court stated: "I do agree with the City on its

         interpretation of what the statute means.         To the extent that there is an

         ambiguity, I think that the legislative history makes quite clear that it's about–

         as well as common sense would probably make quite clear, but both make it

         clear that it's about protecting school children, and summer school children are

         still school children." In response to plaintiff's discussion of statutes which


                                                 10
       No. 1-15-0520

         provide a definition of the school year, the trial court stated: "all those statutes

         have a different agenda. They really do. They are about specific educational

         requirements. They are about specific things that are not about safety."

¶ 26             The trial court ruled that, since this was a purely legal issue about which

         the "DOAH," the Department of Administrative Hearings, did not have

         particular expertise, there was no need for plaintiff to have exhausted

         administrative remedies.

¶ 27             The City's attorney observed: "the speed limit doesn't change whether it's

         a school day or not. The speed limit that was applicable here is applicable all

         the time. It is a 30-mile-per-hour speed limit. Plaintiff was going 41 miles per

         hour." Even if there is an issue with respect to when the City can or cannot

         operate the cameras, he noted that "it doesn't change the conduct of drivers at

         all."

¶ 28             Plaintiff's counsel then interjected, asking if he could "hop in on this

         issue." When the court agreed, he stated: "The speed is irrelevant to this suit.

         *** At issue is *** whether the City had the authority to operate [the cameras]

         and issue violations at that particular time. Now, if there was an officer, police

         officer, who was present at that time, and he clocked someone going 50 miles

         an hour," he could have issued a ticket. Plaintiff's counsel stressed that: "The



                                                11
       No. 1-15-0520

         issue is whether there should have been an issuance of the speed cameras

         because those powers are limited."

¶ 29           Plaintiff's counsel stated that he had made a request in his response, that,

         if the trial court ruled that the day in question was a school day, then he should

         be allowed to amend his complaint. He sought to amend in order to challenge

         the constitutionality of the law on its face on vagueness grounds, because a

         driver would not know when the cameras were operating. When the trial court

         observed that this issue was not in the briefs, plaintiff stated that it was in a

         footnote. However, plaintiff's brief does not request, either in a footnote or in

         the text, leave to amend the complaint.

¶ 30           The trial court asked the City's attorney to respond to the issue, and he

         stated: "Legislation is only unconstitutionally vague if it does not provide a

         person with a reasonable opportunity to know what conduct is prohibited so that

         he or she may conform his or her conduct accordingly. Here the 30-mile-per-

         hour speed limit was clear."

¶ 31           The trial court denied plaintiff's request to amend, stating that plaintiff

         was not "injured by any alleged vagueness, since it's clear he did not conform

         his conduct to any possible speed limit, including the 30-mile-an-hour limit."

         The trial court also granted defendant's motion to dismiss since neither the

         Vehicle Code nor the School Code provided an applicable definition of "school
                                                 12
       No. 1-15-0520

         day," so "the dictionary definition of 'a day in which classes are held in a

         primary or secondary school' is a very rational place to start." The trial court

         explained:

                     "To the extent that there is any ambiguity–and I am not at all sure

               there is, but to the extent that there is, the legislative history which makes

               it clear that this is about promoting safety of school children, and at the

               same time trying to not make the cameras operate unnecessarily lengthy

               periods of time, does not compel or suggest that the distinction should be

               made between the school year, the regular school year, and summer

               school.

                     So I do believe that the City's definition of 'school day' to include a

               summer school day is the appropriate definition under the statute and,

               therefore, the City was within its home rule powers in enforcing the ASE

               cameras during summer school."

¶ 32           On February 19, 2015, plaintiff filed a notice of appeal, and this appeal

         followed.

¶ 33                                        ANALYSIS

¶ 34           Plaintiff appeals the trial court's dismissal order on the ground that the

         City was not allowed to operate an ASE camera on June 26, 2014, near Lane

         Tech High School, when classes for students with special needs and virtual
                                                  13
       No. 1-15-0520

         learning credit recovery classes were in session, because this day did not qualify

         as a school day. For the following reasons, we affirm.

¶ 35                                I. Standard of Review

¶ 36                               A. Section 2-619 Motion

¶ 37           On this appeal, plaintiff asks us to reverse the trial court's dismissal order,

         which was granted pursuant to section 2-619 of the Code of Civil Procedure

         (Code). 735 ILCS 5/2-619 (West 2014). "A motion to dismiss, pursuant to

         section 2-619 of the Code, admits the legal sufficiency of the plaintiffs'

         complaint, but asserts an affirmative defense or other matter that avoids or

         defeats plaintiffs' claim." DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006).

¶ 38           When we review a section 2-619 dismissal, our standard of review is de

         novo. Solaia Technology, LLC v. Specialty Publishing Co., 221 Ill. 2d 558, 579

         (2006); American Service Insurance Co. v. City of Chicago, 404 Ill. App. 3d

         769 (2010). De novo review means that the reviewing court performs the same

         analysis that a trial judge would perform. A.M. Realty Western L.L.C. v. MSMC

         Realty, L.L.C., 2012 IL App (1st) 121183, ¶ 37.

¶ 39           When reviewing a "motion to dismiss under section 2-619, a court must

         accept as true all well-pleaded facts in plaintiffs' complaint and all inferences

         that can reasonably be drawn in plaintiff's favor." Morr-Fritz, Inc. v.

         Blagojevich, 231 Ill. 2d 474, 488 (2008). "In ruling on a motion to dismiss
                                                14
       No. 1-15-0520

         under section 2-619, the trial court may consider pleadings, depositions, and

         affidavits." Raintree Homes, Inc. v. Village of Long Grove, 209 Ill. 2d 248, 262

         (2004). "[T]he court must interpret all pleadings and supporting documents in

         the light most favorable to the nonmoving party." Melena v. Anheuser-Busch,

         Inc., 219 Ill. 2d 135, 141 (2006).

¶ 40           Even if the trial court dismissed on an improper ground, a reviewing

         court may affirm the dismissal, if the record supports a proper ground for

         dismissal.    Raintree, 209 Ill. 2d at 261 (when reviewing a section 2-619

         dismissal, we can affirm "on any basis present in the record"); In re Marriage of

         Gary, 384 Ill. App. 3d 979, 987 (2008) ("we may affirm on any basis supported

         by the record, regardless of whether the trial court based its decision on the

         proper ground").

¶ 41                              B. Statutory Interpretation

¶ 42               The de novo standard of review also applies because the parties ask us

         to interpret the meaning of the phrase "school days" as used in the ASE law, or

         section 11-208.8 of the Illinois Vehicle Code (625 ILCS 5/11-208.8 (West

         2014) (entitled "Automated speed enforcement systems in safety zones")). The

         interpretation of a statute is a question of law that we also review de novo.

         People v. Anthony, 2011 IL App (1st) 091528, ¶ 8.



                                               15
       No. 1-15-0520

¶ 43            "As we do in every case of statutory interpretation, we look first and

         foremost to the language of the statute itself." People v. Wright, 2012 IL App

         (1st) 073106, ¶ 79 (citing People v. Cardamone, 232 Ill. 2d 504, 512 (2009)).

         "Our primary objective in construing a statute is to give effect to the

         legislature's intent" (Wright, 2012 IL App (1st) 073106, ¶ 79 (citing

         Cardamone, 232 Ill. 2d at 512)); and "[t]he best indication of that intent is the

         language of the statute itself, which must be given its plain and ordinary

         meaning." Brunton v. Kruger, 2015 IL 117663, ¶ 24. In construing the plain

         language of the statute, we consider the statute in its entirety, "keeping in mind

         the subject it addresses and the legislature's apparent objective in enacting it."

         Cardamone, 232 Ill. 2d at 512.

¶ 44           If the statutory language is clear, we must apply it, without resort to any

         aids of statutory construction. Krohe v. City of Bloomington, 204 Ill. 2d 392,

         395 (2003). If, and only if, the statutory language is ambiguous, may we look

         to other sources to ascertain the legislature's intent. Krohe, 204 Ill. 2d at 395.

         These other sources include primarily the statute's legislative history and

         debates. Krohe, 204 Ill. 2d at 398.

¶ 45                                  II. Threshold Issue

¶ 46           As a threshold matter, the City argues that plaintiff's claim is barred

         because he voluntarily paid the ticket and failed to exhaust his administrative
                                               16
       No. 1-15-0520

         remedies to contest it. However, plaintiff does not contest either that he was

         speeding or the amount of the fine for this type of violation. His dispute is not

         with the underlying violation or the fine, but with the City's means of

         enforcement.

¶ 47           While our supreme court generally requires strict compliance with the

         rule requiring exhaustion of administrative remedies, it has recognized several

         exceptions. Office of Cook County State's Attorney v. Illinois Local Labor

         Relations Board, 166 Ill. 2d 296, 306 (1995); Castaneda v. Illinois Human

         Rights Comm'n, 132 Ill. 2d 304, 308 (1989). An aggrieved party may seek

         judicial review of an administrative decision without first exhausting

         administrative remedies for several reasons, including: "when [1] no issues of

         fact are presented or [2] agency expertise is not involved," or "[3] where the

         agency's jurisdiction is attacked because it is not authorized by statute."

         Castaneda, 132 Ill. 2d at 308-09. See also Office of Cook County State's

         Attorney, 166 Ill. 2d at 306.    In the case at bar, all three quoted exceptions

         apply. First, no issues of fact are presented, since plaintiff does not contest that

         he was speeding. Second, the agency's expertise is not involved, since this case

         does not require a resolution of whether plaintiff did or did not violate the law.

         Third, plaintiff attacks the City's jurisdiction or authority to issue the ticket,

         claiming that it was not authorized by statute.

                                                17
       No. 1-15-0520

¶ 48           In addition, "[t]he issue before us is one of statutory and case law

         interpretation, and therefore it falls within the scope of our particular expertise

         and not [the agency's]." Office of Cook County State's Attorney, 166 Ill. 2d at

         306. "As we have previously noted in discussing the exhaustion rule and its

         exceptions, '[t]he agency's particular expertise is not implicated in statutory

         construction.' " Office of Cook County State's Attorney, 166 Ill. 2d at 306-07

         (quoting Landfill, Inc. v. Pollution Control Board, 74 Ill. 2d 541, 550 (1978)).

¶ 49           Accordingly, we conclude that the exhaustion doctrine is not a bar to our

         consideration of the present dispute. Office of Cook County State's Attorney,

         166 Ill. 2d at 307.

¶ 50                                    III. Two Issues

¶ 51           The case before us presents two distinct issues: whether the schooling of

         special needs children qualifies as a school day for purposes of the ASE law;

         and whether recovery classes qualify as a school day for purposes of the ASE

         law. In the case at bar, 40 students attended an extended school year program

         for students with special needs, and another 31 students attended virtual

         learning credit recovery classes to make up credits in order to meet graduation

         requirements. If either qualifies as a school day, we must affirm the trial court

         in the case at bar.



                                               18
       No. 1-15-0520

¶ 52           First, we will examine the plain language of the statute. Second, if there

         is an ambiguity, we will look to the legislative purpose. Lastly, the parties make

         arguments based on the provisions of other codes, which we will examine.

¶ 53                                  IV. Plain Language

¶ 54           As we observed above, if the language of the statute is clear, we are not

         allowed to go further. See Krohe, 204 Ill. 2d at 395.

¶ 55           The Illinois Vehicle Code authorizes the City to utilize ASE cameras to

         enforce the speed limit near schools "on school days." 625 ILCS 5/11-208.8(a-

         5)(i) (West 2014). On this appeal, plaintiff does not claim either that he was

         not speeding or that he was not sufficiently near a school. The dispute concerns

         the meaning of the phrase "school days." As noted above, plaintiff argues that

         school days should not include: (1) extended year classes for special needs

         children; and (2) recovery classes for children seeking to meet graduation

         requirements.

¶ 56           The Vehicle Code does not provide a definition of the term. Thus we

         must turn to the term's plain and ordinary meaning. As we observed above, our

         primary goal in construing a statute is to give effect to the legislature's intent,

         and the best indication of that intent are the words of the statute itself, which

         must be given their plain and ordinary meaning. Brunton, 2015 IL 117663,

         ¶ 24; People v. McChriston, 2014 IL 115310, ¶ 15. When a statute does not
                                               19
       No. 1-15-0520

         define its own terms, a reviewing court may use a dictionary to ascertain the

         plain and ordinary meaning of those terms. McChriston, 2014 IL 115310, ¶ 15;

         People v. Bingham, 2014 IL 115964, ¶ 55.

¶ 57           While courts and lawyers frequently rely on Black's Law Dictionary to

         define terms (e.g., McChriston, 2014 IL 115310, ¶ 17), there is no definition of

         school day in that dictionary. Black's Law Dictionary 1373 (8th ed. 2004). In

         its brief, the City quotes a number of dictionaries which define the term as a day

         on which classes are held, or school is conducted or in session. We will not

         quote them all here, but we provide an example from the New Oxford

         American             Dictionary             (3rd             ed.            2010)

         https://www.ahdictionary.com/word/search.html?q=school+day&submit.x=54&

         submit.y=23 (last visited Oct. 16, 2015) which defines "school day" as "a day

         on which classes are held in a primary or secondary school." This is the only

         definition that this dictionary provides for this term. Accord American Heritage

         Dictionary            of            the            English             Language,

         https://www.ahdictionary.com/word/search.html?q=school+day&submit.x=54&

         submit.y=23 (last visited Oct. 16, 2015) (defining "school day" as: "1. A day

         on which school is in session; 2. the part of a day during which school is in

         session.").



                                               20
       No. 1-15-0520

¶ 58           Since classes were held and were in session on June 26, 2014, the plain

         and ordinary dictionary meaning of the term shows that it was a school day.

         Plaintiff does not argue that there is a definition from another dictionary which

         we should employ or that application of these definitions results in a different

         conclusion. Instead, he argues, as we discuss in a section below, that we should

         turn to other statutory codes, outside the Vehicle Code, for a definition. (See

         infra "VI. Provisions of Other Codes.))

¶ 59                                 V. Statutory Purpose

¶ 60           After a court examines the plain and ordinary meaning of the language,

         the rules of statutory construction direct us to consider the statute's legislative

         history, if the words still appear ambiguous. Krohe, 204 Ill. 2d at 395, 398.

         Although we do not find the language ambiguous, the undisputed purpose of the

         statute wipes out any doubt.

¶ 61           The legislative history shows that the legislators' primary purpose in

         enacting the ASE law was the safety of the children, and plaintiff does not

         argue otherwise in this appeal.

¶ 62           As we noted above, a statute's legislative history and debates can be

         valuable construction aides in interpreting an otherwise ambiguous statute.

         Krohe, 204 Ill. 2d at 398. When interpreting an ambiguous phrase in a statute,

         our supreme court looks especially to the remarks of the bill's sponsor. Krohe,
                                               21
       No. 1-15-0520

         204 Ill. 2d at 398. See also In re Pension Reform Litigation, 2015 IL 118585,

         § 68 (giving more weight to the remarks of "the chief sponsor of the

         legislation"); Julie Q. v. Department of Children & Family Services, 2013 IL

         113783, ¶ 31 (quoting the sponsor's remarks when interpreting a statute). The

         remarks made immediately prior to passage are particularly important. Poris v.

         Lake Holiday Property Owners Ass'n, 2013 IL 113907, ¶¶ 51-53 (quoting the

         sponsors' remarks in order to interpret a statute and noting that, following these

         remarks, the bill passed).

¶ 63           In the case at bar, the ASE law passed both houses on November 9, 2009.

         On that same day, shortly before the final vote, Representative Barbara Flynn

         Currie, who was the sponsor of the bill, stated that its purpose was "to protect

         children." 97th Ill. Gen. Assem., House Proceedings, Nov. 9, 2011, at 131. She

         explained that, "when you have strong enforcement of the speeding laws, guess

         what, people slow down." 97th Ill. Gen. Assem., House Proceedings, Nov. 9,

         2011, at 131. Currie stated: "This would not apply on nonschool days. So,

         holidays, Saturdays, and Sundays are not covered[.]"97th Ill. Gen. Assem.,

         House Proceedings, Nov. 9, 2011, at 140. She later repeated that ASE cameras

         would operate "only on school days, not on Saturdays, not on Sundays, not on

         holidays." 97th Ill. Gen. Assem., House Proceedings, Nov. 9, 2011, at 140. In

         the case at bar, the day in question was not a Saturday, Sunday or holiday.

                                               22
       No. 1-15-0520

¶ 64           Senator John J. Cullerton, a sponsor of the bill in the Senate, stated:

               "We have in Chicago a pedestrian fatality rate that's sixty-eight percent

               higher than New York City. And we do lose a number of–young children

               in these crashes in the City of Chicago. We have seen in other areas of

               this nation where they've had this program, there's a big decrease in the

               number of tickets that are issued *** [a]nd as a result, safety ensues."

               97th Ill. Gen. Assembly, Senate Proceedings, October 26, 2011, at 61.

¶ 65           The only portion of the legislative history quoted by plaintiff concerns

         the limits that the legislature placed on: (1) the location of the ASE cameras, (2)

         the amount and use of the fines, and (3) the calibration of the cameras. On

         November 9, 2011, Representative Currie stated that, although ASE cameras

         provided the City with an opportunity to protect children:

               "We do limit the opportunity for the City Council to do that, an eighth of

               a mile from schools, an eighth of a mile from parks. We restrict how

               revenues can be used. We require frequent calibration using Illinois State

               Police standards, but we know all the studies show us that when you have

               strong enforcement, when you have strong enforcement of the speeding

               laws, guess what, people slow down." 97th Ill. Gen. Assem., House

               Proceedings, Nov. 9, 2011, at 131.

         Similarly, Representative Currie stated later:
                                               23
       No. 1-15-0520

                   "Representative Currie: [W]hat we have here are limits. We curtail

                what they can do, but it may be they want to do a lot less. So, for

                example, we say an eighth of a mile of a school or a park …

                   Representative Eddy: Yeah.

                   Representative Currie: … they could reduce that further. We say 100,

                $50 for violations up to 10 miles above the speed limit, a 100 beyond

                that. They could go lower. They could say 25 for the first." 97th Ill.

                Gen. Assem., House Proceedings, Nov. 9, 2011, at 133.

¶ 66            These quotes, to which plaintiff draws our attention, do not concern

         limiting the definition of school days, and thus are inapposite to our discussion.

¶ 67            In sum, the legislative history shows that the legislators' primary purpose

         was to protect children, and that they intended to limit the protection to days

         when children were in school and to exclude Saturdays, Sundays and holidays.

         This history bolsters our conclusion that Thursday, June 26, 2014, when both

         special needs children and summer school children were in school, was a school

         day.

¶ 68                            VI. Provisions of Other Codes




                                               24
       No. 1-15-0520

¶ 69             Plaintiff argues that we should define school day for purposes of the

          Vehicle Code, based on information provided by the Chicago Public Schools

          and on provisions in other codes.

¶ 70             Plaintiff argues that the Chicago Public School's Calendar for 2013-14

          shows that Thursday, June 26, 2014, was not a school day. However, the

          calendar specifically lists "[d]ays of non-attendance for students," and June 26

          was not one of these days. Since June 26 was not a "non-attendance" day, then

          students were in attendance, and it was a school day for them. 4

¶ 71             Plaintiff also cites other codes. We are required to look at a statute in its

          entirety when interpreting one of its terms. Cardamone, 232 Ill. 2d at 512 ("we

          consider the statute in its entirety"). However, while we may turn to other

          codes, we should only do so when the codes share similar goals and related

          subjects. See Carter v. SSC Odin Operating Co., 2012 IL 113204, ¶ 37 (a

          statute should be "construed in conjunction with other statutes touching on the

          same or related subjects *** considering the reason and necessity for the law,

          the evils to be remedied, and the objects and purposes to be obtained"); People

          v. Steppan, 105 Ill. 2d 310, 321 (1985) ("Because the statutes under

          consideration have different goals and purposes," they need not be compared);


             4
             The 2013-14 calendar did not explain that the attendance days in the
       summer were for summer school, which was later noted in the 2014-15 calendar.
                                                 25
       No. 1-15-0520

         People v. Williams, 376 Ill. App. 3d 875, 892 (2007) (considering "similar

         statutes").

¶ 72            In support of his argument, plaintiff cites the definition of "a legal school

         day" in the Illinois Administrative Code, which requires that 50 percent or more

         of a school district's students must be in attendance. 23 Ill. Admin. Code

         1.420(f)(3), amended at 35 Ill. Reg. 2230 (eff. Jan. 20, 2011). However, this

         definition is directed solely to school districts for the "purpose of claiming

         general State financial aid." 23 Ill. Admin. Code § 1.420(f), amended at 35 Ill.

         Reg. 2230 (eff. Jan. 20, 2011). The section quoted by plaintiff states that it

         defines "a legal school day, which is eligible to be counted for General State

         Aid *** during a work stoppage." (Emphasis added.) 23 Ill. Admin. Code

         1.420(f)(3), amended at 35 Ill. Reg. 2230 (eff. Jan. 20, 2011). The purpose of

         the ASE law before us has nothing to do with calculating State financial aid by

         a school district during a work stoppage and, thus, there is no reason for the

         definitions to carry over. JPMorgan Chase Bank, N.A. v. Earth Foods, Inc., 238

         Ill. 2d 455, 470 (2010) (it is proper to compare statutes when they "relat[e] to

         the same subject matter").

¶ 73            Plaintiff also cites a number of other provisions, such as section 10-19 of

         the School Code. 105 ILCS 5/10-19 (West 2012). This section authorizes

         school boards to establish "experimental educational programs, including but

                                                26
       No. 1-15-0520

         not limited to programs for self-directed learning," such as the virtual learning

         credit recovery program occurring on June 26, 2014, at Lane Tech, in which

         students took online courses to make up credits in order to meet graduation

         requirements. See 105 ILCS 5/10-19 (West 2012). This section specifically

         provides that these programs "shall be considered to comply with the

         requirements of this Section as respects numbers of days of actual pupil

         attendance." 105 ILCS 5/10-19 (West 2012).          Thus, this section does not

         support plaintiff's argument. See also 105 ILCS 5/14-13.01(h) (West 2014)

         (providing for State reimbursement to school districts for special education for

         up to "235 school days").

¶ 74              In response to plaintiff's citation of other codes, the City points us to a

         different code, namely, the Code of Federal Regulations. Federal regulation

         requires a State to provide "a free appropriate public education," or FAPE, "to

         all children residing in the State *** including children with disabilities." 34

         C.F.R. § 300.101(a) (2014). "Each State must ensure that FAPE is available to

         any individual child with a disability who needs special education[.]" 34 C.F.R.

         § 300.101(c)(1) (2014). In order to satisfy this requirement, "[e]xtended school

         year services," such as those being provided at Lane Tech, must be "available as

         necessary." 34 C.F.R. § 300.106(a) (2014).



                                               27
       No. 1-15-0520

¶ 75           Illinois law requires each school district to comply with all applicable

         federal regulations, and it specifically demands compliance with federal

         regulations for "the provision of extended school year services." 23 Ill. Admin.

         Code 226.710(a), (b)(7) (2007). See also 105 ILCS 5/14-8.02(a) (West 2014)

         (FAPE must "be available to all children with disabilities).

¶ 76           For the purposes of special education classes, the Code of Federal

         Regulations defines a "school day" as follows:

                  "(1) School day means any day, including a partial day that children

               are in attendance at school for instructional purposes.

                  (2) School day has the same meaning for all children in school,

               including children with and without disabilities." 34 C.F.R. § 300.11(c)

               (1), (2) (2014).

         Illinois adopted this definition in its Administrative Code, so the definition is a

         part of Illinois as well as federal law. 23 Ill. Admin. Code 226.75 (2007).

         Similar to the dictionary definitions, a school day in the above-quoted definition

         means a day that "children are in attendance at school for instructional

         purposes," and it specifically includes children with disabilities, such as the

         children who were in school on June 26, 2014, at Lane Tech. See 34 C.F.R.

         § 300.11(c)(1), (2) (2014); see also 105 ILCS 5/14-13.01(h) (West 2014)



                                               28
       No. 1-15-0520

         (providing for State reimbursement to school districts for special education for

         up to "235 school days").

¶ 77           Thus, the schooling of special needs children qualifies as a school day for

         purposes of the ASE law. Since special needs children were in school on June

         26, 2014, at Lane Tech, we need not consider whether recovery classes also

         qualify as school days.

¶ 78                                 VII. Leave to Amend

¶ 79           In a one-paragraph argument in his brief, plaintiff asks us, in the

         alternative, to find that the trial court abused its discretion by denying him leave

         to amend his complaint.

¶ 80           When ruling on a motion to amend a complaint, the trial court enjoys

         broad discretion. Ahmend v. Pickwick Place Owners' Ass'n, 385 Ill. App. 3d

         874, 881 (2008) (citing Loyola Academy v. S & S Roof Maintenance, Inc., 146

         Ill. 2d 263, 273-74 (1992)). A reviewing court will not reverse a trial court's

         denial of a motion for leave to amend unless there has been a manifest abuse of

         that discretion. Ahmend, 385 Ill. App. 3d at 881 (citing Loyola Academy, 146

         Ill. 2d at 273-74). In considering whether the trial court abused its discretion, a

         reviewing court must consider whether the proposed amendment would have

         cured the defective pleading. Ahmend, 385 Ill. App. 3d at 881 (citing Loyola

         Academy, 146 Ill. 2d at 273). "If the amendment would not have cured a defect
                                                29
       No. 1-15-0520

         in the pleading," then the trial court did not abuse its discretion in denying it.

         Watkins v. Office of State Appellate Defender, 2012 IL App (1st) 111756, ¶ 34.

¶ 81                 Plaintiff sought to add a count challenging the Illinois Vehicle Code

         and the Municipal Code of Chicago as unconstitutionally vague.

¶ 82           A defendant can challenge a statute as unconstitutionally vague in two

         ways: (1) on the statute's face; or (2) as the statute is applied to defendant's

         actions. People v. Einoder, 209 Ill. 2d 443, 448 (2004). A defendant may not

         challenge the facial vagueness of a statute that does not implicate first

         amendment freedoms unless the statute is incapable of any valid application.

         People v. Izzo, 195 Ill. 2d 109, 112 (2001). In the case at bar, plaintiff has not

         argued that the statute, as written, is incapable of any valid application, but

         rather he challenges the City's interpretation and application of the term "school

         days." See also Schacter v. City of Chicago, 2011 IL App (1st) 103582, ¶ 84

         (the plaintiff had no standing to make a facial challenge to municipal

         ordinances when his conduct clearly fell within the category of prohibited

         conduct).

¶ 83           The City argues on appeal that the trial court correctly found that plaintiff

         lacked standing to bring a vagueness claim and, thus, the trial court did not

         abuse its discretion by denying the proposed amendment.



                                                30
       No. 1-15-0520

¶ 84             The purpose of the standing doctrine is to ensure that courts are deciding

         actual, specific controversies and not abstract ones. In re M.I., 2013 IL 113776,

         ¶ 32.       If a person cannot demonstrate that a statute was applied

         unconstitutionally to himself, then he may not challenge the statute on the

         ground that " 'it might conceivably be applied unconstitutionally in some

         hypothetical case' " against someone else. In re M.I., 2013 IL 113776, ¶ 32

         (quoting People v. Wisselead, 108 Ill. 2d 389, 397 (1985)).

¶ 85             " '[A] statute does not violate due process clauses of the United States or

         Illinois constitutions, on grounds of vagueness, if the duty imposed by the

         statute is prescribed in terms definite enough to serve as a guide to those who

         must comply with it.' " Fagiano v. Police Board of Chicago, 98 Ill. 2d 277, 282

         (1983) (quoting Chastek v. Anderson, 83 Ill. 2d 502, 507 (1981)).               "A

         vagueness challenge is a due process challenge, examining whether a statute ' "

         'give[s] a person of ordinary intelligence a reasonable opportunity to know what

         is prohibited, so that he may act accordingly. [Citations.] ' " ' "People v. Greco,

         204 Ill. 2d 400, 415-16 (2003). See also People v. Einoder, 209 Ill. 2d 443, 450

         (2004) (due process requires a statute to provide a reasonable opportunity to

         know what is prohibited, so that a citizen knows how to act legally). Thus, a

         person may challenge a law when the law is so vague that he does not know



                                                31
       No. 1-15-0520

         how to act. Nowhere does the law provide a citizen with the right to challenge a

         law because he does not know when he is most likely to be caught.

¶ 86           Plaintiff lacks standing to bring a vagueness challenge, since the law

         governing his behavior was the same whether the ASE cameras were operating

         or not. Thus, the trial court did not abuse its discretion in denying his request



         during the dismissal hearing to amend his complaint.

¶ 87                                    CONCLUSION

¶ 88           For the foregoing reasons, we affirm the trial court's grant of the City's

         motion to dismiss and its denial of plaintiff's request for leave to amend.

¶ 89           Affirmed.




                                                32